Per Curiam.

We are clearly of opinion, that 16 coming directly from some foreign port or place” means coming from some port or place out of the United States, without passing through either of the sister states, into this state.
The word “ directly,” has otherwise no meaning. For it i§ impossible that a person could come into this state without coming “ directly” from a foreign port or place, if the sister states are to be included in the words “ foreign port or place.” Those words are here used in their popular sense. The legislature had in view imported paupers, or poor emigrants from Europe, and meant to discriminate between such as came directly to this state, and such as might first arrive in another state, and, afterwards, find their way here. It could not have been intended to adopt paupers coming from the other states, and allow them a settlement here, merely on a year’s residence. There was no motive or reason for such a law. On the contrary, we find, that by the act of the 8th of April, 1808, (ch. 192.) and the act of the 5th of April, 1817, (ch. 177.) new and increased impediments are created against allowing a settlement to persons coming from the other states.
The order of the justices ought to have been for the removal of the paupers to Great Barrington ; and the order ©f the sessions must, therefore, be quashed.
Order quashed.